

116 HR 7213 IH: Bivens Act of 2020
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7213IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Johnson of Georgia (for himself and Mr. Raskin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide a civil remedy for an individual whose rights have been violated by a person acting under Federal authority, and for other purposes.1.Short titleThis Act may be cited as the Bivens Act of 2020.2.Civil action against person acting under Federal authoritySection 1979 of the Revised Statutes (42 U.S.C. 1983) is amended by inserting of the United States or before of any State. 